Citation Nr: 0813162	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1962. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a September 2004 rating decision of the San 
Diego, California, Department of Veterans' Affairs (VA), 
which denied service connection for tinnitus and bilateral 
hearing loss. 

By way of history, this case was remanded in October 2007 to 
the RO in order to afford the veteran a VA examination.  The 
examination is incorporated in the file and the Board will 
make a new determination based on all of the evidence.


FINDING OF FACT

Competent evidence of a nexus between tinnitus and active 
military service is not of record. 

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The veteran contends that he currently suffers from tinnitus 
as a result of noise exposure while in service.  The veteran 
particularly mentions his participation in a combined arms 
demonstration using live ammunition while in service.  In the 
veteran's claim dated February 2004, he acknowledges that he 
has never seen a doctor for the ringing in his ears, which 
began in July 1962, but has experienced the ringing since 
service.  In September 2005, the veteran recalled that he 
complained of loud ringing in his ears and his complaint was 
dismissed by attending corpsman.  The veteran stated that 
according to the corpsman, "the condition didn't warrant 
examination by a medical officer" nor did it merit an 
incident report.  

A review of the veteran's DD-214 shows that he was awarded a 
Rifle Sharpshooter Badge and a Pistol Marksman Badge.  The 
veteran's service entrance examination, conducted in June 
1958, shows that his hearing and eardrums were normal.  The 
separation examination, conducted in June 1962 also shows 
that the veteran's hearing and ear drums were normal.  There 
is no evidence in the service records that the veteran 
complained of tinnitus or presented for any ringing in his 
ears.  

Thereafter, the record is silent with regard to any 
complaints until many years after service.  A review of the 
veteran's post service medical records show that he received 
several audiometric examinations showing bilateral frequency 
hearing loss and an October 2001 examination indicates that 
he has a history of ringing in his ears.  The veteran also 
included two letters dated July 2004 from Dr. M.P. and an 
August 2004 from Dr. D.S.  Dr. M.P. stated that the veteran's 
hearing loss is related to or has been aggravated by 
hazardous employment noise exposure.  Dr. M.P. stated that it 
was not clear to him why the hearing loss took so long to 
develop.  Dr. D.S. looked over the July 2004 audiogram and 
noted that the condition found on the July 2004 examination 
was aggravated by conditions of federal employment.  The 
doctor noted that further deterioration in hearing after 
federal employment is due to other factors such as noise 
exposure and aging.  The reports do not reference service.

The veteran was afforded a VA examination in November 2007.  
The examiner reviewed the record and found that a whisper 
test was administered to the veteran upon his entrance and 
exit from service.  The examiner stated that the whisper test 
is not a reliable or valid measurement of hearing thresholds.  
The examiner noted that the veteran had unprotected noise 
exposure while in service, to demolitions, grenades, 
firearms, machine guns and qualification field exercises.  
The examiner stated that he could not resolve the issue of 
whether the veteran incurred his tinnitus in service because 
he would be "resorting to mere speculation."  He stated 
that the tinnitus is likely caused by the hearing loss but 
that with no reliable testing done at the time he entered and 
exited service, it is impossible to determine what part of 
the veteran's hearing loss is due to service.  The Board 
notes that service connection is not in effect for hearing 
loss. 

After reviewing the evidence of record, the Board finds that 
there is no evidence that the veteran's tinnitus began in 
service, continued in symptomatology since service, or is in 
any way related to service or to any service-connected 
disability.  The service medical records are negative for any 
complaint or finding of tinnitus.  The Board is aware of the 
veteran's contentions that he complained of tinnitus while in 
service.  The Board also acknowledges that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the 
negative service medical records, the absence of any 
complaint or findings associated with tinnitus until many 
years after service, and the post service treatment reports 
weigh against the veteran's assertions that he has 
experienced tinnitus since service.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This absence of 
evidence also constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or 
experienced an event, such as noise exposure, in service 
which resulted in chronic disability or persistent symptoms 
of tinnitus thereafter.  Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002).  Finally, the competent and credible post 
service medical evidence does not attribute the veteran's 
tinnitus to service or to any service-connected disability.  
In fact, the evidence shows that the veteran's tinnitus is 
more properly attributable to his years working for the 
federal government and to the natural progression of aging.  
The VA examiner also attributes his tinnitus to hearing loss, 
a disability for which service connection is not in effect.  
Therefore, the evidence weighs against the veteran's claim in 
this regard. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  There is no competent and 
credible evidence of in-service incurrence, continuity of 
symptomatology since service, and no evidence of tinnitus 
being related to service or any service-connected disability.  
The competent and credible evidence preponderates against the 
claim.  Service connection for tinnitus is denied.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of March 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a November 2007 
letter.  Notwithstanding this belated Dingess notice, the 
Board finds that the veteran was not prejudiced as he was 
able to meaningfully participate effectively in the 
processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private audiological evaluations.  VA 
also provided the veteran with an examination in connection 
with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


